Citation Nr: 0837304	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to death benefits 
administered by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant's late husband, whose death occurred in 
December 1997, is contended to have recognized service from 
May to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, denying the 
appellant's legal entitlement to VA death benefits, based on 
the absence of requisite service by the late husband.

In January 2008, the Board remanded the appeal in order that 
the RO could clarify what type of hearing the appellant 
desired and to schedule the appellant for this hearing.  The 
appellant was scheduled for this hearing and given notice 
regarding this hearing, but the appellant failed to appear 
for the hearing.  The Board will proceed with the 
adjudication of this appeal, therefore, as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In Palor v. Nicholson, the Court found that the VCAA applied 
to the issue of veteran status and that VA must tailor the 
notice to the claimant.  Palor v. Nicholson, 21 Vet. App. 325 
(2007), reconsideration of 21 Vet. App. 202 (2007), See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with an August 2006 VCAA 
notification letter.  This letter addressed what the evidence 
must show in order to substantiate a claim for accrued 
benefits, death pension benefits, and a claim for service 
connection for cause of death.  The letter also addressed the 
issue of veteran status, the types of evidence that would 
verify service, and addressed that the NPRC had verified that 
the appellant's late husband had no recognized service.  
Therefore, the Board finds that the appellant was provided 
adequate notice regarding the issue currently on appeal - 
whether the appellant's late husband had recognized service.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
November 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has recently that a supplemental statement of the 
case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.

The Board also notes, with respect to the Dingess 
requirements, the November 2006 letter failed to provide 
notice of the type of evidence necessary to establish an 
effective date for the underlying claims, and although the 
appellant was latter provided such notice, this notice was 
not timely.  See Mayfield III, supra.  The Board finds, 
however, that such failure is harmless because the 
determination regarding the issue currently before the Board, 
whether the appellant's late husband had recognized service, 
precludes as a matter of law consideration of the underlying 
claims, and thus, considerations regarding service 
connection.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Further, with respect to any possible deficiency in the 
content or timing of the notice furnished to the appellant, 
as explained in more detail below, given the NPRC's finding 
that the appellant's husband did not have qualifying service 
and the absence of any service department evidence of such 
service, a remand for further development could not possibly 
change the outcome of the decision, and therefore, the errors 
noted above were non-prejudicial.  See Palor, supra.  Thus, a 
remand in not required and the Board will proceed to the 
merits of the decision.  See Sabonis, supra.

The RO obtained a certification from the service department 
showing that the appellant's late husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board highlights that VA may accept United 
States service department documents or seek certification of 
service, but once certification is received, VA is bound by 
that certification.  See Palor, supra (citing Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  The Court in Palor 
stated:  "Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law based 
on the NPRC's refusal to certify the appellant's service, he 
was not prejudiced by the section 5103(a) notice error."  In 
essence, a VCAA notification error is non-prejudicial where 
the appellant was not entitled to benefit as a matter of law.  
See Valiao v. Princip, 17 Vet. App. 229 (2003).  

The Board is cognizant of the Federal Circuit's recent 
decision in Capellan v. Peake, 539 F.3d 1373 (2008).  In this 
decision, the Federal Circuit found that a veteran's period 
of service must be determined based on all relevant evidence, 
with due application of the duty to assist and the statutory 
and regulatory requirements to consider "all information and 
lay . . . evidence of record."  The Federal Circuit found 
that VA erred in denying the appellant's claim with no review 
of the subsequent evidence by the service department.  See 
Capellan, supra.  

In this case, the Board notes that the NPRC made its 
certification of no recognized service in October 2004.  At 
the time of this certification, the claims file contained a 
September 2004 Certification from the General Headquarters 
Armed Forces of the Philippines Office of the Adjutant 
General which included the contended dates of service as a 
recognized guerilla.  Subsequent to this certification, the 
appellant has submitted an additional Certification from the 
General Headquarters Armed Forces of the Philippines Office 
dated in July 1996 that contained identical contended dates 
of service and other pertinent information.

In addition, the appellant has submitted statements in which 
she contends her husband had been granted a naturalization 
interview by the United States Immigration and Naturalization 
Services (INS) on the basis of his veteran status and that he 
had received education benefits through virtue of his veteran 
status at Far Eastern University after World War II.  
Although the appellant noted she had sent a copy of evidence 
that her husband had received an education benefit, the 
claims file contains no such evidence or reference to such 
evidence being received.  After review of the July 1996 
certificate described above, the Board finds it is 
duplicative of the October 2004 certificate previously of 
file.  In regard to the appellant's lay statements, the Board 
can find no basis on which an interview with INS or evidence 
that her husband was given education benefits as a veteran 
would lead to a changed determination by the NPRC.  That is, 
this lay testimony only indicates that the husband considered 
himself a veteran or/and the husband was provided a benefit 
based on an understanding that he was a veteran.  The 
appellant has not provided any indication that there is 
additional evidence regarding the actual contended service or 
that a U.S. service department or VA has at any point 
recognized the late husband's service.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board can find no basis on 
which a remand for the NPRC to consider the evidence noted 
above could possibly lead to the benefit sought, and 
therefore, a remand is not required.  

Therefore, adjudication of the appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

38 C.F.R. § 3.203, provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department". As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor, supra.

Factual Background & Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  The 
appellant has asserted that her late husband served with U.S. 
Armed Forces of the Far East (USAFFE) in the 11th Infantry.  
The appellant has submitted documents in support of her 
claim, including certificates from the General Headquarters 
Armed Froes of the Philippines outlined above.  None of these 
documents were issued by a United States service department.  
Further, the appellant has contended, as also outlined above, 
that her late husband was granted an interview with the INS 
and granted education benefits at Far Eastern University 
based on his veteran status.

The NPRC certified in October 2004 that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

While the appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department confirming 
such service.  See 38 C.F.R. § 3.203(a).

The Board reiterates that the evidence the appellant had 
previously submitted fails to show that her husband had 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  See 38 C.F.R. § 3.203(a).

In view of the binding certification of the NPRC, the Board 
must find that the appellant's late husband did not have the 
type of qualifying service that would confer upon her basic 
eligibility for VA benefits.  As the appeal is denied as a 
matter of law, the doctrine of reasonable doubt (38 U.S.C.A. 
§ 5107(b)) is not applicable.  Sabonis, supra.


ORDER

The appeal for basic eligibility for VA death benefits is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


